DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Moreover, the abstract of the disclosure is further objected to because “a light emitting element detecting equipment adapted for the method are discloses” would be “a light emitting element detecting equipment adapted for the method are disclose[s]d” if it could be used correctly, however describing a disclosure is not recommended (see above).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henley, (US 2018/0174931).

Regarding claim 1: Henley teaches a light emitting element detecting method [Claim 90 teaches: capturing, using a detector device coupled to the light emitting device], comprising the steps of 
a) generating a first control signal to open a shutter of an image capturing device, the image capturing device capturing an image toward at least one light outlet of a light emitting element; 
b) generating a pulse signal [¶0091 teaches: programmed to ramp from 0 to +500V in 60 μsec]  to light up the light emitting element [¶0091 teaches: the shutter is opened 10 μsec before phase I]; 
[¶0091 teaches: programmed to ramp from 0 to +500V in 60 μsec followed by a 60 msec ramp down from +500V to 0V] to close the shutter of the image capturing device and obtaining a detection image [¶0091 teaches: shutter is opened 10 μsec before phase I and closes 10 μsec after phase I]; and 
d) determining a light emitting status of the light outlet of the light emitting element according to the detection image [¶0112 teaches: a camera 1709 is placed above the field plate to capture the light emission response of the plurality of LED devices under test].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Henley teaches wherein the steps a), b) and c) are repeated a plurality of times to obtain a plurality of said detection images [¶0008 teaches: Another measurement cycle can then be repeated; and ¶0117 teaches: step and repeat function], and in the step d), the light emitting status of the light outlet of the light emitting element is determined according to the detection images [¶0112 teaches: a camera 1709 is placed above the field plate to capture the light emission response of the plurality of LED devices under test].

Regarding claim 9: the claim is merely a light emitting element detecting equipment to carry out the method of claim 1: Henley teaches equipment [apparatus to functionally test a Light Emitting Diode (LED) array; Field of Invention].  Therefore, the rejection of claim 1 applies equally to this claim. 

Regarding claim 11: the essence of the claim is taught above in the rejection of claim 9.
[¶0035 teaches: digital (i.e. implies storage) cameras; and ¶0114 teaches: Image processing systems (i.e. implies memory for storage) can accomplish this convolution function in parallel and usually at frame rate speeds.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



2.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley in view of Shen et al., (US 2016/0366356).

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 2.
However, it does not appear that Henley explicitly teaches wherein the step d) comprises a sub-step of comparing the detection images to determine whether the light outlet of the light emitting element flashes.
In a related field of endeavor, Shen teaches wherein the step d) comprises a sub-step of comparing the detection images to determine [¶0022 teaches: which includes reading out the image data from a plurality of successive and overlapped frames] whether the light outlet of the light emitting element flashes [¶0013 teaches: capture an image that includes a flicker due to the LED light].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shen’s teaching of [Shen, Field]

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley in view of Ollila et al., (US 2010/0238342).

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 2.
In addition, Henley teaches: wherein the light emitting element emits light for a light emitting period in every time of being lighted up by the pulse signal [¶0111 teaches: a fast pulse can couple charge into the LED devices].
However, it does not appear that Henley explicitly teaches a cooling period is provided between every two said light emitting periods; the cooling period is at least a hundred times the light emitting period.
In a related field of endeavor, Ollila teaches wherein a cooling period is provided between every two said light emitting periods [¶0021 teaches: the solution enables cooling off the assist light]; 
the cooling period is at least a hundred times the light emitting period [¶0019 teaches: the height of 40%, the exposure time of 50% and blanking time of 20% may be resulted in led-off time of 17% (e.g. the blanking time can be prescribed by user to be 100 X’s emitting period)].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ollila’s teaching of a [Ollila, Background]


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley in view of Takushima et al., (US 2017/0322019).

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 9.
However, it does not appear that Henley explicitly teaches further comprising: an optical adjustment module coupled to the image capturing device; and an objective lens coupled to the optical adjustment module; wherein the image capturing device captures the image toward the light outlet of the light emitting element through the optical adjustment module and the objective lens.
In a related field of endeavor, Takushima teaches further comprising: 
an optical adjustment module coupled to the image capturing device [¶0158 teaches: detection apparatus 1 can adjust the detection target surface 9a such that the detection target surface 9a is within the depth of focus of the spot of the emitted light 35, See also Fig. 2, element 24.]; and 
an objective lens coupled to the optical adjustment module [¶0012 teaches: an objective optical system to converge the emitted light toward the detection target surface]; wherein the image capturing device captures the image toward the light outlet of the light emitting element through the optical adjustment module and the objective lens. [¶0071 teaches: passed through an objective lens 101].
[Takushima, ¶0145]

Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Yoon et al., (WO 2021/256705) teaches a camera inspection device using a light source;
Tao et al., (US 2007/0268392) teaches flicker detection using a semiconductor light source;
Fields et al., (US 2020/0137301) teaches capturing images using sub-frame illumination; and
Fields et al., (US 2020/0314411) teaches synchronizing an illumination sequence of illumination sources for image capture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.